Title: To George Washington from Captain Richard Dodge, 26 August 1775
From: Dodge, Richard
To: Washington, George



Sir
Chelsea [Mass.] Augest the 26th 1775

I would in form your Exelencey tha[t] as Soun as I Could after I Recd your orders to Send a Partey of men to Dear Island I Proc[ee]ded and Sent Leut. Feirfeild with a Bout 20 or 30 men and he Proceded and Reportes as folowth (viz.) the Sumer-Set lyes a gainest the Island and tow Tranes Portes and a Small Ship that is mr Hanckock. when they furst got thare No Person on the Island tow Bearges Landed a Bout a: 11 of the Clock Stad a litle while and Returned Douing nothing He is in formed that thay have Cut and thrashed and Cared of the Litle grain that was on the Island. Further Saieth not I would in form your Exelency that the Reason of my Sending sow Lait is I wated for the a Bove Return wich came Sun a Bout on our hy I [am] your Exelencies most Humble Servent at Comand

Richd Dodge Capt.

